DETAILED ACTION
Status of Claims
Claims 1, 4-8, 11-15, and 18-20 were amended in Applicant’s Response on 03/22/2022.
Claims 1, 4-5, 8, 11-12, 15, and 18-19 are further amended in Examiner’s Amendment below.
Claims 3, 10, and 17 are canceled in Examiner’s Amendment below.
Claims 1-2, 4-9, 11-16, and 18-20 are currently pending and allowable as set forth below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Boyea on 08/02/2022.
The application has been amended as follows: 
In the Claims:
1. (Currently Amended) A heads-up display (HUD) device comprising: 
at least one network interface configured to communicatively couple the HUD device to at least one data network; 
a display configured to present one or more visualizations; 
at least one processor; 
a non-transitory computer-readable medium; and 
program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the HUD device is configured to: 
identify a fulfillment route that is associated with at least one customer order that is to be fulfilled and that comprises  a plurality of item entries, wherein each respective item entry comprises (i) an item identifier and (ii) an item location corresponding to a location within a given environment;
 	present, via the display, a first visualization corresponding to a first item entry from the fulfillment route, wherein the first visualization comprises a visual indication of a first item location;
 based on at least one of a first sound input or a first visual input received by the HUD device, make a verification that there is an instance of a first item identified in the first item entry; 
based on the verification, present, via the display, (i) a placement visualization representing an array of a plurality of item receptacles in the given environment and (ii) at least one placement indication within the placement visualization identifying at least one target item receptacle of the plurality of item receptacles that is to receive the first item;
 based on at least one of a second sound input or a second visual input received by the HUD device, make a determination that the at least one target item receptacle received at least one instance of the first item; 
based on the determination, present, via the display, a second visualization corresponding to a second item entry from the fulfillment route, wherein the second visualization comprises a visual indication of a second item location; 
make an out-of-stock determination that an instance of a second item identified in the second item entry is lacking at the second item location; and 
based on the out-of-stock determination, identify at least one alternative item location for the second item within the given environment.


	3. (Canceled)

	4. (Currently Amended) The HUD device of claim 1 
 receive, via an input interface of the HUD device, an input that is indicative of an out-of- stock occurrence; and 
make the out-of-stock determination based on the input that is indicative of the out-of- stock occurrence.

	5. (Currently Amended) The HUD device of claim 1 
based on the out-of-stock determination, identify an updated fulfillment route comprising an item entry that comprises the at least one alternative item location within the environment; and
 in accordance with the updated fulfillment route, present, via the display, a visual indication of the at least one alternative item location for the second item.

	8. (Currently Amended) A non-transitory computer-readable medium comprising program instructions stored on the non-transitory computer-readable medium that are executable by at least one processor such that a wearable computing device is configured to: 
4identify a fulfillment route that is associated with at least one customer order that is to be fulfilled and that comprises a plurality of item entries, wherein each respective item entry comprises (i) an item identifier and (ii) an item location corresponding to a location within a given environment;
 present, via a display of the wearable computing device, a first visualization corresponding to a first item entry from the fulfillment route, wherein the first visualization comprises a visual indication of a first item location; 
based on at least one of a first sound input or a first visual input received by the wearable computing device, make a verification that there is an instance of a first item identified in the first item entry; 
based on the verification, present, via the display, (i) a placement visualization representing an array of a plurality of item receptacles in the given environment and (ii) at least one placement indication within the placement visualization identifying at least one target item receptacle of the plurality of item receptacles that is to receive the first item; 
based on at least one of a second sound input or a second visual input received by the wearable computing device, make a determination that the at least one target item receptacle received at least one instance of the first item; 
based on the determination, present, via the display, a second visualization corresponding to a second item entry from the fulfillment route, wherein the second visualization comprises a visual indication of a second item location;
make an out-of-stock determination that an instance of a second item identified in the second item entry is lacking at the second item location; and 
based on the out-of-stock determination, identify at least one alternative item location for the second item within the given environment.

	10. (Canceled)

	11. (Currently Amended) The computer-readable medium of claim 8 
receive, via an input interface of the wearable computing device, an input that is indicative of an out-of-stock occurrence; and 
make the out-of-stock determination based on the input that is indicative of the out-of- stock occurrence.

	12. (Currently Amended) The computer-readable medium of claim 8 
based on the out-of-stock determination, identify an updated fulfillment route comprising an item entry that comprises the at least one alternative item location within the environment; and 
in accordance with the updated fulfillment route, present, via the display, a visual indication of the at least one alternative item location for the second item.

	15. (Currently Amended) A computer-implemented method comprising: 
identifying, by a heads-up display (HUD) device, a fulfillment route that is associated with at least one customer order that is to be fulfilled and that comprises a plurality of item entries, wherein each respective item entry comprises (i) an item identifier and (ii) an item location corresponding to a location within a given environment; 
presenting, via a display of the HUD device, a first visualization corresponding to a first item entry from the fulfillment route, wherein the first visualization comprises a visual indication of a first item location; 
7based on at least one of a first sound input or a first visual input received by the HUD device, making a verification that there is an instance of a first item identified in the first item entry; 
based on the verification, presenting, via the display, (i) a placement visualization representing an array of a plurality of item receptacles in the given environment and (ii) at least one placement indication within the placement visualization identifying at least one target item receptacle of the plurality of item receptacles that is to receive the first item; 
based on at least one of a second sound input or a second visual input received by the HUD device, making a determination that the at least one target item receptacle received at least one instance of the first item; 
based on the determination, presenting, via the display, a second visualization corresponding to a second item entry from the fulfillment route, wherein the second visualization comprises a visual indication of a second item location; 
making an out-of-stock determination that an instance of a second item identified in the second item entry is lacking at the second item location; and 
based on the out-of-stock determination, identifying at least one alternative item location for the second item within the given environment.

	17. (Canceled)

	18. (Currently Amended) The method of claim 15 
receiving, via an input interface of the HUD device, an input that is indicative of an out- of-stock occurrence; and 
making the out-of-stock determination based on the input that is indicative of the out-of- stock occurrence.

	19. (Currently Amended) The method of claim 15 
based on the out-of-stock determination, identifying an updated fulfillment route comprising an item entry that comprises the at least one alternative item location within the environment; and 
in accordance with the updated fulfillment route, presenting, via the display, a visual indication of the at least one alternative item location for the second item.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Prior Art Considerations
The Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias. Claims, as amended, recite allowable subject matter for reasons as discussed by Applicant in the response filed on 03/22/2022.

One piece of pertinent prior art is Madan et al. (US 10,055,645) disclosing a heads up display device connected to a network, identifying pick routes/paths for workers in a fulfillment center with location identifiers/items at particular location, present directions in wearable display, using image analysis to verify whether item located in item location is the right item and use this to update work queue, confirming item and placing item in cart before proceeding to next task. See col2, lns 5-19, col 6, lns 40-45, col 7, lns 40-65, col 2, lns 35-60, col 11, lns 45-67, col 15, lns 3-40. Another piece of pertinent prior art is Hamilton et al. (US 2017/0158431) disclosing object recognition used to detect if an item ahs been placed into or taken out of a storage receptacle. See paragraph [0052]. Davidson et al. (US 2018/0165626) disclosing if item is out of stock, direct customer to alternate location in the store where the product can be found. See paragraph [0092]. Another piece of pertinent prior art is “Augmented Reality in Warehouse Operations: Opportunities and Barriers” (Stoltz, M., Giannikas, V., McFarlane, D., Strachan, J., Um, J., Srinivasan, R., Augmented Reality in Warehouse Operations: Opportunities and Barriers, July 2017, IFAC-PapersOnLine, Volume 50, Issue 1, pps. 12979-12984.) disclosing the use of AR in warehouses to help display new tasks, pictures/details of item to be picked, storage location of item to be picked, picking route, highlight the physical location, and highlight where to put each item on the picking cart for sorting while picking. See pg. 12980. However, neither these references, nor any others fairly teach the claims of the instant application, either individually or in combination and therefore is deemed allowable.

Eligibility Considerations
The claims, as amended, recite eligible subject matter because, although the claims recite an abstract idea (e.g., process for item fulfillment which is a method of organizing human activity0, the claims are not directed to an abstract idea because the abstract idea is integrated into a practical application of the abstract idea. For example, the additional elements recited in the claims apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Here, the claims recite the additional elements of a heads up display device, network interface, data network, display, processor. These additional elements are not merely just added in as mere instructions to implement the abstract idea on a computer. Rather, when examined as a whole, the additional elements are used in a meaningful way to improve the technology of heads-up display devices. As such, the claims recite eligible subject matter.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625